The Honorable V.O. "Butch" Calhoun State Representative P.O. Box 7 Des Arc, Arkansas 72040-0007
Dear Representative Calhoun:
This is in response to your request for an opinion on whether Act 33 of 1991 "pertain[s] to all wreckers operating under all non emergency situations for hire."
It is my opinion that the answer to your question is "yes."
Act 33 of 1991 amended the "Arkansas Motor Carrier Act, 1955" to require, among other things, that wreckers and wrecker services comply with the safety of operation and equipment requirements of that act. These vehicles and services were previously exempt from the provisions of the Motor Carrier Act. Both the title and the emergency clause of Act 33 indicate its legislative intent. The title of Act 33 is as follows:
  AN ACT to Amend Arkansas Code 23-13-206(a)(3) to Require Motor Vehicles Employed in the Hauling of Gravel, Rock, Dirt, Bituminous Mix Materials, Rip-Rap, Quarried Stone, Crushed Stone, and Similar Materials, and Wreckers and Wrecker Services, Which Are Currently Exempt From the `Arkansas Motor Carrier Act, 1955', to Be Subject to the Provisions of That Act With Respect to Their Safety of Operation and Their Equipment Standards So That Arkansas Laws Are Compatible With Federal Motor Carrier Safety Regulations, Thus Insuring the Continued Receipt of Federal Funds Which Are Essential to Arkansas Highway Safety Programs; and for Other Purposes.
The act does not specify under which situations wreckers are subject to the act. That is, it does not address "emergency" versus "non emergency" situations. It merely requires "wreckers and wrecker services" to comply with the Motor Carrier Act, and the rules and regulations promulgated thereunder, with regard to safety of operation and equipment standards. It is therefore my opinion that the answer to your question is "yes."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh